Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless —
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claim(s) 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Wide-Band Coaxial-to-Coplanar Transition” publication (Kamei et al).
	Regarding claim 1, Kamei et al (Figure 1a) discloses an adiabatic coaxial cable connector, comprising: a chassis; a planar transmission line within the chassis and having first and second ends; a first coaxial-to-planar transition within the chassis and connected to the first end of the planar transmission line; and a second coaxial-to-planar transition within the chassis and connected to the second end of the planar transmission line.

    PNG
    media_image1.png
    949
    1903
    media_image1.png
    Greyscale

	Regarding claim 2, Kamei et al discloses the first and second coaxial-to-planar transitions include respective connections exposed at opposite ends of the chassis and each configured to operatively engage the fitting of a coaxial cable.
	Regarding claim 11, Kamei et al discloses the planar transmission line is one of a microstrip or a stripline.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al as applied to claim 1 above, and further in view of Hughes et al 10873166.
	Hughes et al (claim 15 thereof) discloses a chassis (housing) made of ABS with a thermal conductivity of the chassis being less than 0.300 watts per meter-kelvin, and to form the chassis of Kamei et al of ABS thus would have been obvious, for good insulative properties.
	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al as applied to claim 1 above, and further in view of Shi et al 2018/0253002.
	Shi et al (claim 3 thereof) discloses a substrate inherently has a thermal conductivity of less than 5 watts per meter-kelvin as it is made of quartz, and to form the substrate of Kamei et al of quartz thus would have been obvious, for good insulative properties and low cost.
	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al as applied to claim 1 above, and further in view of Shaw et al 9431728.
	Shaw et al (Figure 1B) discloses coaxial cable connectors with detachable coupling nuts 116,126, and to provide the coaxial transitions of Kamei et al with coupling nuts thus would have been obvious, to facilitate connection to coaxial cables.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al in view of Shaw et al as applied above, and further in view of Hughes et al (applied as above).
	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al in view of Shaw et al and Hughes et al as applied to claim 12 above, and further in view of Shi et al (applied as above).
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA — instant Background) in view of Kamei et al and Shaw et al.
	APA substantially discloses the claimed invention, including an adiabatic system, comprising: a chamber including a chamber wall and defining a thermodynamically controlled process space; a test sensor located within the thermodynamically controlled process space; and an RF generator located external the thermodynamically controlled process space. Kamei et al as modified by Shaw et al discloses a coaxial cable connector including a chassis, a planar transmission line within the chassis and having first and second ends, a first coaxial-to-planar transition within the chassis and connected to the first end of the planar transmission line, and a second coaxial-to-planar transition within the chassis and connected to the second end of the planar transmission line; a first coaxial cable coupled between the test sensor and the first coaxial-to-planar transition of the coaxial cable connector; and a second coaxial cable and the second coaxial-to-planar transition of the coaxial cable connector. It would have been obvious to use the structure of Kamei et al (as modified by Shaw et al) in conjunction with the structure of APA, to provide coupling to the RF generator.
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Shaw et al as applied to claim 18 above, and further in view of Hughes et al (applied as above).
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Kamei et al and Shaw et al as applied to claim 18 above, and further in view of Shi et al (applied as above).
Applicant's arguments filed July 27, 2033 have been fully considered but they are not persuasive.  The Figure above clearly shows the chassis, planar transmission line, and the first and second coaxial-to-planar transitions (the transitions between the planar transmission line and the left and right coaxial connectors, respectively).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833